Title: To George Washington from Major General Nathanael Greene, 26 November 1777
From: Greene, Nathanael
To: Washington, George



Dr Sir
Haddonfield [N.J.] Novr 26th 4 O’Clock P.M. 1777.

Your Excellency’s letter of the 25th reached me at this place—I halted the troops on the reciept of it those that had not got into the town—Genl Varnums & Huntington’s Brigades got to this place before the letter came to hand—I am sorry our march will prove a fruitless one—the enemy have drawn themselves down upon the Peninsula of Gloucester—the Ships are drawn up to cover the Troops—there is but one road that leads down to the point, on each side the ground is swampy, & full of thick under brush, that it makes the approaches impracticable almost—these difficulties might have been surmounted, but we could reap no advantage from it—the Shipping being so posted as to cover the Troops and this country is so intersected with creeks, that approaches are rendered extremely difficult, and retreats very dangerous. I should not have halted the troops, but all the Genl Officers were against making an attack the enemy being so securely situated—and so effectually covered by their Shipping.

We have a fine body of troops & in fine spirits & every one appears to wish to come to action: I proposed to the Gentlemen drawing up in front of the enemy & to attack their Picquet and endeavour to draw them out but they were all against it, from the improbability of the enemies coming out. The Marquis with about 400 Militia & the rifle Corps, attacked the enemies Picquet last evening, kill’d about 20 & wounded many more & took about 20 prisoners—the Marquis is charmed with the spirited behaviour of the Militia & Rifle Corps—they drove the enemy above half a mile & kept this ground untill dark—the enemy’s picquet consisted of about 300 & were reinforced during the skirmish—The Marquis is determined to be in the way of danger.
From the best observations I am able to make & from the best intelligence I can obtain it is uncertain whether any of the enemy have crossed the river, the boats are constantly going but I believe they are transporting stock—there is as many men in the returning boats, as there goes over. by tomorrow it will be reduced to a certainty—I believe the enemy have removed the great Chiveaux de frize—there went up 60 Sail of Vessels this morning. If the obstructions are removed in the river it accounts for the enemies evacuating Carpenters & Province Islands as they are no longer necessary—the prisoners say the enemy are going into Winter quarters as soon as they get up the river.
Inclosed was our order for battle, with a plate agreeing to the order.
I purpose to leave General Varnums brigade & the rifle corps at this place for a few days, especially the rifle men who cover the country very much—Genl Varnum’s brigade will return to Mount Holly tomorrow or next day. I will make further inquiry respecting the hospitals, & give such directions as appear necessary.
My division, Huntington’s & Glover’s Brigades, will proceed with all dispat⟨ch⟩ to join your Excellency. I could wish the enemy might leave the Jersies before us. I am your Excellency’s most Obedient Servant

Nath. Greene

